Citation Nr: 1436540	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  08-30 220A	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to restoration of a 30 percent rating for hiatal hernia with esophageal reflux, from January 28, 2004.  

2.  Entitlement to a rating greater than 30 percent rating for hiatal hernia with esophageal reflux.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and son
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION


The Veteran served on active duty from September 1960 to July 1980. 

This appeal to the  Board of Veterans' Appeals (Board) arose from a  November 2006 rating decision in which the  RO reduced the 30 percent rating for hiatal hernia with esophageal reflux (under Diagnostic Code (DC) 7346) from 30 to 10 percent, effective February 1, 2007.  In January 2007, the RO acknowledged that a notice of disagreement (NOD) was received.   A statement of the case (SOC) was issued in August 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2008.  In December 2012, a hearing was held before a Decision Review Officer at the RO,.  Following receipt of additional evidence, a supplemental SOC (SSOC) was completed in November 2013.  The Veteran, his wife, and his son also provided sworn testimony during an April 2014 hearing before the undersigned Veterans Law Judge held at the San Antonio satellite office of the RO.  Transcripts of both hearings are of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  Aside from the transcript from the April 2014 hearing, a copy of which has been added to the paper claims file, the documents in the Virtual VA and VBMS files are either duplicative of the evidence in the paper claims file or are irrelevant to the matters on appeal.  



FINDING OF FACT

In July 2014, the Board was notified by information provided by the Social Security Administration that the Veteran died in May 2014. 


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.


		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


